Citation Nr: 1741064	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral hearing loss prior to March 6, 2015, and higher than 20 percent thereafter.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, District of Columbia.  This rating decision granted service connection for the Veteran's left ear hearing loss only and assigned a noncompensable (0 percent) rating effective October 29, 2006.

In June 2012, December 2014, and October 2015, the Board remanded this case for further development.

In an October 2016 rating decision, the Veteran was granted service connection for bilateral hearing loss and assigned a 10 percent rating effective October 29, 2006.

In February 2017, the Board remanded this case for further development.

In a June 2017 rating decision, the Appeals Management Center increased the Veteran's rating for bilateral hearing loss to 20 percent effective March 6, 2015.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right ear hearing loss has been manifested by Level XI hearing impairment.

2.  Prior to September 7, 2012, the Veteran's left ear hearing loss has been manifested by hearing impairment no worse than Level I.

3.  From September 7, 2012, to September 16, 2016, the Veteran's left ear hearing loss has been manifested by hearing impairment no worse than Level IV 

4.  As of September 16, 2016, the Veteran's left ear hearing loss has been manifested by hearing impairment no worse than Level V.


CONCLUSIONS OF LAW

1.  Prior to September 7, 2012, the criteria for a rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From September 7, 2012, to September 16, 2016, the criteria for a 30 percent rating, but not more, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).

3.  As of September 16, 2016, the criteria for a 40 percent rating, but not more, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was originally granted service connection for left ear hearing loss in a February 2012 rating decision.  At that time he was assigned a noncompensable (0 percent) rating effective October 29, 2006.  The Veteran perfected an appeal of this initial rating for left ear hearing loss and denial of service connection for right ear hearing loss.

In an October 2016 rating decision, the Veteran was granted service connection for bilateral hearing loss and assigned a 10 percent rating effective October 29, 2006.  In an October 2016 letter, the Veteran expressed his continued disagreement with the initial rating assigned for the now-recharacterized issue of bilateral hearing loss.

During the pendency of the appeal, this rating was increased to 20 percent effective March 6, 2015.  See June 2017 rating decision.  The Board notes that this rating decision refers to the March 6, 2017 examination as the basis for this increase but nonetheless gives an effective date of March 6, 2015, which is two years earlier.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  In this case, the Board finds that an alternately staged rating is more appropriate, as described below.


A.  Prior to September 7, 2012

An August 2006 letter from the Veteran's private doctor notes that the Veteran had sudden hearing loss in his left ear one week earlier.  He also had a history of sudden sensorineural hearing loss of the right ear in 1992, which left that ear non-serviceable.  An audio-tympanogram found moderate to severe sensorineural hearing loss in the left ear.  The right ear was non-serviceable and could not be tested.  His speech discrimination in the left ear was 76 percent.  The Board notes that the above speech recognition testing did not indicate the word list utilized, specifically whether it used the Maryland CNC test, as required pursuant to 38 C.F.R. § 4.85.  The word list requirement in the regulation is very specific and differs from other word lists used to test hearing impairment.  As such, the foregoing may not be used for rating purposes.

A September 28, 2006, private audio-tympanogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 40, 35, 35, and 50 dB respectively.  This is a puretone threshold average of 40 dB.  His speech discrimination in the left ear was 76 percent.  Again, the above speech recognition testing did not indicate the word list utilized.  Thus, the foregoing may not be used for rating purposes.

An October 5, 2006, private audio-tympanogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 25, 30, 35, and 50 dB respectively.  This is a puretone threshold average of 35 dB.  His speech discrimination in the left ear was 96 percent.  Again, the method for this speech discrimination testing is unclear.  Thus, the foregoing may not be used for rating purposes.

An October 16, 2006, private audio-tympanogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 35, 40, 40, and 50 dB respectively.  This is a puretone threshold average of 41 dB.  His speech discrimination in the left ear was 84 percent.  Again, the method for this speech discrimination testing is unclear.  Thus, the foregoing may not be used for rating purposes.

A November 2006 VA consultation report notes profound sensorineural loss in the right ear with a mild to moderate, high frequency sensorineural hearing loss in the left ear.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 20, 30, and 45 dB respectively.  This is a puretone threshold average of 26 dB.  His left ear speech recognition scores obtained using the Maryland CNC Test was 92 percent for the left ear.  This represents Level I hearing impairment in the left ear.

In December 2006 the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were greater than 100 dB for each frequency.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 10, 15, 20, 30, and 45 dB respectively.  This is a puretone threshold average of 28 dB.  His left ear speech recognition scores obtained using the Maryland CNC Test was 94 percent for the left ear.  This represents Level I hearing impairment in the left ear.  Speech recognition could not be determined in the right ear due to the significant puretone audiometric thresholds.  This examiner found profound sensorineural hearing loss in the right ear and high frequency hearing loss in the left ear.

A July 2008 letter from the Veteran's private doctor notes that the Veteran's right ear hearing loss is so bad that a hearing aid would not help.  He did use a hearing aid in his left ear.

In January 2011, the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  The Veteran reported that only his left ear was functional for communication needs.  He reported significant hearing difficulties in church gatherings, restaurants with multiple speaker present, and background noises.  He had increased the volume of his telephone to adequately hear and understand speech in his left ear.  He had also raised the volume of his television, but did not use closed captioning.  He did not use any kind of assistive or alerting devices in the home.  He reported that he lip read and his lip reading skills had improved over the last five to seven years.  This report includes audiometric test results for both ears.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 25, 30, and 45 dB respectively.  This is a puretone threshold average of 29 dB.  His left ear speech recognition scores obtained using the Maryland CNC Test was 96 percent.  This represents Level I hearing impairment in the left ear.  There was no response to audiometric limits at any of the frequencies for the right ear.  The four frequency average could not be evaluated due to the profound hearing loss noted for all assessed frequencies.  Likewise, speech recognition scores could not be obtained for the right ear due to profound sensorineural hearing loss.

An August 2011 private audiogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 35, 45, 50, and 50 dB respectively.  This is a puretone threshold average of 45 dB.  His speech recognition was 84 percent.  Again, the method for this speech discrimination testing is unclear.  Thus, the foregoing may not be used for rating purposes.

A September 2011 private audiogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 55, 45, 45, 45, and 60 dB respectively.  This is a puretone threshold average of 49 dB.  His speech recognition was 92 percent.  Again, the method for this speech discrimination testing is unclear.  Thus, the foregoing may not be used for rating purposes.

An October 2011 private audiogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 20, 20, 30, 40, and 50 dB respectively.  This is a puretone threshold average of 35 dB.  His speech recognition was 44 percent.  Again, the method for this speech discrimination testing is unclear.  Thus, the foregoing may not be used for rating purposes.

A December 2011 private audiogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 25, 35, 40, and 55 dB respectively.  This is a puretone threshold average of 39 dB.  His speech recognition was 100 percent.  Again, the method for this speech discrimination testing is unclear.  Thus, the foregoing may not be used for rating purposes.

A February 2012 private audiogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 20, 35, 45, and 55 dB respectively.  This is a puretone threshold average of 39 dB.  His speech recognition was 88 percent based on Supra-Threshold Measures.  As this speech recognition testing did not use the Maryland CNC test, the foregoing may not be used for rating purposes.

A March 2012 private treatment record notes moderate to moderately severe sensorineural hearing loss and abnormal monosyllabic word recognition in the left ear.  A 10 to 30 dB decrease from 250 to 3000 HZ and a significant decrease in word recognition (from 88 percent to 56 percent) were noted.  The audiogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 45, 50, 55, and 60 dB respectively.  This is a puretone threshold average of 53 dB.  His speech recognition was 56 percent.  Again, the method for this speech discrimination testing is unclear.  Thus, the foregoing may not be used for rating purposes.

An April 2012 private audiogram shows puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 35, 35, 50, and 65 dB respectively.  This is a puretone threshold average of 46 dB.  His speech recognition was 80 percent based on Supra-Threshold Measures.  As this speech recognition testing did not use the Maryland CNC test, the foregoing may not be used for rating purposes.

A May 2012 VA treatment record notes mild to severe sloping sensorineural hearing loss in the left ear with speech recognition of 92 percent and profound sensorineural hearing loss in the right ear.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 65, 60, 75, 85, and 90 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, and 4000 Hz were 25, 20, 35, 45, and 50 dB respectively.  This is a puretone threshold average of 73 dB in the right ear and 38 dB in the left ear.  This represents Level I hearing loss in the left ear.

Based on the above, the Veteran's profound hearing loss of the right ear corresponds to Level XI hearing loss.  See 38 C.F.R. § 4.85, Table VI.  Prior to September 7, 2012, the Veteran's left ear hearing loss has been manifested by hearing impairment no worse than Level I.  Applying these measurements to Table VII, the Veteran's hearing loss for this period warrants the current 10 percent rating for this period.  The Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a rating higher than 10 percent is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against a higher schedular rating for bilateral hearing loss.  Hence the appeal as to a higher rating for this disability prior to September 7, 2012, must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


B. From September 7, 2012, to September 16, 2016

A September 7, 2012 VA treatment record notes a sudden decline in left ear hearing in the prior month. He had recently been seen by an ENT physician who had prescribed steroids.  This report includes audiometric test results for the left ear.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000Hz were 50, 45, 50, 50, and 55 dB respectively.  This is a puretone threshold average of 50 dB in the left ear.  Compared to the May 2012 audiogram, there was approximately 20 dB drop across all frequencies.  His speech recognition was 80 percent.  This represents Level IV hearing loss in the left ear.

A March 2013 private treatment record found that an audiogram showed mild to moderate sensorineural hearing loss on the left and profound hearing loss on the right.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, and 4000 Hz were 105 throughout.  Puretone thresholds in the left ear at 500, 1000, 2000, and 4000 Hz were 30, 30, 40, and 55 dB respectively.  Speech discrimination could not be tested on the right and was 88 percent on the left.  Again, the method for this speech discrimination testing is unclear.  Thus, the foregoing may not be used for rating purposes.

An April 2013 VA treatment record noted mild to severe sloping sensorineural hearing loss in the left ear.  This report includes audiometric test results for the left ear.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 30, 35, 50, 45, and 60 dB respectively.  This is a puretone threshold average of 48 dB in the left ear.  His speech recognition was 84 percent.  This represents Level II hearing loss in the left ear.

On October 11, 2013, the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  The Veteran reported that his right ear was non-functioning for communication purposes.  He also reported significant communication difficulties with his only hearing in his left ear, with or without using a hearing aid.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz could not be tested.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 45, 50, 55, 55, and 60 dB respectively.  This is a puretone threshold average of 55 dB.  Speech recognition scores obtained using the Maryland CNC Test were 0 percent for the right ear and 82 percent for the left ear.  This represents Level IV hearing loss in the left ear.

In June 2014, the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The results, however, indicate that the Veteran has hearing in his right ear, but not in his left, which is in direct contradiction to all the other evidence of record.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 40, 50, 50, and 60 dB respectively.  This is a puretone threshold average of 50 dB.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were greater than 105 throughout.  Right ear speech recognition score obtained using the Maryland CNC Test was 88 percent for the right ear, but the left ear could not be tested.  The Veteran reported having great difficulties understanding conversational speech in noise, at distances, and without visual cues.  This record is inconsistent with the remaining evidence of record in that it appears to have confused the ears.  All other records show profound hearing loss in the right ear and lesser hearing loss in the left ear.  As this record suggests the inverse, it is not probative.

A January 2015 VA treatment record noted that pure tone audiometry revealed a bilateral asymmetrical hearing loss.  The Veteran's right ear was a deaf ear- profound degree of sensorineural hearing loss noted.  His left ear exhibited a moderate to severe degree sensorineural hearing loss.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 80, 80, 80, 90, and 95 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 40, 45, 50, 55, and 65 dB respectively.  This is a puretone threshold average of 86 dB in the right ear and 54 dB in the left ear.  Speech discrimination could not be evaluated at his right ear due to deafness.  His speech discrimination ability at left ear was 92 percent in quiet.  This represents Level IV hearing loss in the left ear.

In July 2015, the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 105+ throughout.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 30, 35, 50, 60, and 70 dB respectively.  This is a puretone threshold average of 54 dB.  His left ear speech recognition scores obtained using the Maryland CNC Test was 94 percent.  This represents Level I hearing loss in the left ear.  Due to profound hearing loss right ear and significant hearing loss left ear, Veteran reports of great difficulties understanding conversational speech in noise, at distances and without visual cues.

In November 2015, the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  The Veteran described difficulty in most listening situations.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 95 plus at 500 Hz and greater than 105 dB at the other frequencies.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 30, 35, 50, 60, and 65 dB respectively.  This is a puretone threshold average of 53 dB in the left ear.  Speech recognition scores obtained using the Maryland CNC Test were 0 percent for the right ear and 96 percent for the left ear.  This represents Level I hearing loss in the left ear.

At his February 2016 VA sinusitis examination, the Veteran reported that he had several episodes of sinusitis annually.  These episodes negatively impacted his hearing.  Insofar as the documented periods of increased left ear hearing impairment represent the collective effect of the Veteran's service connected sinusitis and hearing loss in a manner that can be adequately compensated within the rating criteria for hearing loss, the Board has done so.  Thus, referral for extraschedular consideration based on this increased hearing loss attributable to the collective effect of the Veteran's service connected sinusitis and hearing loss is not necessary.  Cf. Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).

Again, the Veteran's profound hearing loss of the right ear corresponds to Level XI hearing loss during this period.  See 38 C.F.R. § 4.85, Table VI.  Prior to September 16, 2016, the Veteran's left ear hearing loss has been manifested by hearing impairment no worse than Level IV.  Applying these measurements to Table VII, the Veteran's hearing loss for this period warrants a 30 percent rating.  The Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a rating higher than 30 percent is not warranted.  Therefore, the Board finds that the preponderance of the evidence is in favor of a grant of a schedular rating for bilateral hearing loss of 30 percent, but not more.  Hence the appeal as to a higher rating for this disability from September 7, 2012, to September 16, 2016, is granted to this extent.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


C.  As of September 16, 2016

A September 16, 2016, VA treatment record notes moderate to severe left ear hearing loss with 68 percent speech recognition.  The Veteran's right ear was a deaf ear.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 80, 85, 85, 85, and 85 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 55, 55, 55, and 60 dB respectively.  This is a puretone threshold average of 85 dB in the right ear and 56 dB in the left ear.  Speech recognition scores obtained using the Maryland CNC Test were 68 percent for the left ear.  His right ear could not be tested.  This represents Level V hearing loss in the left ear.

In March 2017, the Veteran underwent another VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore it is adequate for VA purposes.  The Veteran reported feeling isolated from his friends and family.  He stated that it was unbelievably hard to miss out on life and his life had turned upside down.  As such, the examiner found that the Veteran was highly impacted by his hearing loss.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were great than 105 dB throughout.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 50, 45, 60, 70, and 70 dB respectively.  This is a puretone threshold average of 61 dB.  Speech recognition scores obtained using the Maryland CNC Test were 0 percent for the right ear and 90 percent for the left ear.  This represents Level II hearing loss in the left ear.

Again, the Veteran's profound hearing loss of the right ear corresponds to Level XI hearing loss during this period.  See 38 C.F.R. § 4.85, Table VI.  As of September 16, 2016, the Veteran's left ear hearing loss has been manifested by hearing impairment no worse than Level V.  Applying these measurements to Table VII, the Veteran's hearing loss for this period warrants a 40 percent rating.  The Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a rating higher than 40 percent is not warranted.  Therefore, the Board finds that the preponderance of the evidence is in favor of a grant of a schedular rating for bilateral hearing loss of 40 percent, but not more.  Hence the appeal as to a higher rating for this disability as of September 16, 2016, is granted to this extent.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that the Veteran's symptoms of bilateral hearing loss are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Here, the Veteran is already in receipt of TDIU for the entirety of the appeals period due to the Veteran's skin disability, sinus disability, and hearing loss.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  As noted above, February 2016 VA sinusitis examination noted that during episodes of sinusitis, the Veteran's hearing loss worsens and his ability to communicate is severely affected.  During other periods, as documented in the various audiograms, his hearing is significantly better.  Thus, there is no indication that the Veteran's hearing loss alone warrants TDIU absent the recurring exacerbations related to episodes of sinusitis.  Thus, TDIU attributable to hearing loss alone is not warranted.


ORDER

An initial rating higher than 10 percent for bilateral hearing loss prior to  September 7, 2012, is denied.

A 30 percent rating for bilateral hearing loss from September 7, 2012, to September 16, 2016, is granted.

A 40 percent rating for bilateral hearing loss as of September 16, 2016, is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


